Title: To Thomas Jefferson from Orchard Cook, 24 November 1807
From: Cook, Orchard
To: Jefferson, Thomas


                        
                            Tuesday Morning [i.e. 24 Nov. 1807]
                            
                        
                        Mr. Cook intends doing himself the honour to call at the Presidents House tomorrow Morning at 10 OC—Although
                            hitherto unsuccessful, a sense of Duty will induce Mr. C. to communicate to the Prest. Letters from the most
                            respectable republican characters of Boston; recommendatory of the appointment of Mr. William Henry Savage for Commercial
                            Agent at Jamaica—
                        Mr. C as chairman of a Committee on that part of the message of the President of the U.S. which relates to
                            our intercourse with the Indian Tribes, will ask the President for information, relative to means necessary to be used to
                            continue Peace & promote Harmony with such Tribes—
                    